Case 20-13825-mdc                                                                                                                                                                                                              Doc 19                                                                                                          Filed 12/10/20 Entered 12/10/20 12:58:47                                                                                                                    Desc Main
                                                                                                                                                                                                                                                                                                                                               Document     Page 1 of 1
     16-34617-0Mo ntgomery County 30-00-67888-00-5E laine M. Rey noldsTownsh ip of Ab ington 435 Tu lpehoc ken Avenue,Abin gton To wnshipPennsy lvania19027109, 770Town ship of Abing tonTown ship of Ab ington16-346 17-116-3461 7-216-3461 7-316-34617-4 16-34617-5 Rey noldsMs. Elaine M. Rey nolds4 35 Tulpehoc ken Avenue435 Tulpehoc ken Avenue43 5 Tulpehoc ken AvenueE lkins Par k,,,,,,PA190 27sewer and trash fees1,591.242 015031 7-50sewer and trash feesED




                                                                                                                                                      IN THE UNITED STATES BANKRUPTCY COURT
                                                                                                                                                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE:                                                                                                                                                                                                                                                                                                                                                                                                                                                                    :    CHAPTER 13

Elaine M. Dorsey                                                                                                                                                                                                                                                                                                                                                                                                                                                          :
       Debtor
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          :    CASE NO. 20-13825

                                                                                                                                                                                                                                                                                                                                                                                                                                                                          :
                                                                                                                                               REQUEST FOR NOTICES AND SERVICE OF PAPERS
        PLEASE TAKE NOTICE, that the undersigned, as counsel for Township of Abington, an
interested party in the above-captioned bankruptcy case, hereby requests, pursuant to U.S.
Bankruptcy Court Rules 2002 and 9007, and 11 U.S.C. §§ 342 and 1109(b) of the U.S.
Bankruptcy Code, that all notices given or required to be given and all papers served or required
to be served in these proceedings be also given to and served upon:
                                                                                                                                                James R. Wood, Esquire
                                                                                                                                              Portnoff Law Associates, Ltd.
                                                                                                                                             2700 Horizon Drive, Suite 100
                                                                                                                                                King of Prussia, PA 19406
                                                                                                                               Telephone No. (484) 690-9341 Facsimile No. (484) 690-9301
                                                                                                                                               jwood@portnoffonline.com
       PLEASE TAKE FURTHER NOTICE that under 11 U.S.C. § 1109(b) of the U.S.
Bankruptcy Code, this request includes not only notices and papers referred to in the Bankruptcy
Rules specified above, but also includes, without limitation, orders and notices of any
application, motion, petition, pleading, request, hearing, complaint or demand, whether formal or
informal, whether written or oral, and whether transmitted or conveyed by mail, email, hand
delivery, telephone, telegraph, telecopy, facsimile, telex, electronically or otherwise.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              PORTNOFF LAW ASSOCIATES, LTD.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                      By: /s/ James R. Wood, Esquire
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           James R. Wood, Esquire
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           2700 Horizon Drive, Suite 100
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           King of Prussia, PA 19406
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (484) 690-9341 (telephone)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (484) 690-9301 (facsimile)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Attorney for Township of Abington
16-34617-0/RFN/kad
